DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Figs. 9E and 9F, there are typographical errors.  For example, “roataing direction of a ratory roller” should likely be “rotating direction of a rotary roller”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 1 and 11 (and claims 2–10 and 12–21 which depend therefrom) are objected to because of the following informalities: the term “angel” should likely be “angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–6, 9–11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0171800 to Miyazaki et al.
Regarding Claim 1, Miyazaki discloses (e.g., the ninth embodiment, illustrated in Figs. 16 and 17 and described in paragraphs [0132]–[0138]) a display device (Fig. 16) 
Regarding Claim 2, Miyazaki discloses wherein at least one of the plurality of spacers in in a shape of a prism (e.g., a triangular prism in Figs. 17A and 17B, similar to Applicant’s Fig. 5).
Regarding Claim 18, Miyazaki discloses wherein the prism is a quadrangular prism or a triangular prism (a triangular prism in Figs. 17A and 17B, similar to Applicant’s Fig. 5).
Regarding Claim 3, Miyazaki discloses wherein the sloping surface of each of the plurality of spacers is a plane (Figs. 17A and 17B and paragraph [0134]).
Regarding Claim 4, Miyazaki discloses an alignment layer 35 on the base substrate and covering the base substrate and the plurality of spacers (Fig. 16 and paragraph [0137]).
Regarding Claim 5, Miyazaki discloses wherein a width of a portion of the sloping surface decreases gradually (Figs. 17A and 17B).
Regarding Claim 6, Miyazaki discloses wherein a material of the plurality of spacers comprises a photoresist (paragraphs [0135]–[0136]).
Regarding Claim 9, Miyazaki discloses an opposite substrate 10, wherein the base substrate and the opposite substrate are opposite to each other (Fig. 16), so that the plurality of spacers are sandwiched between the base substrate and the opposite substrate (Fig. 16).
	Regarding Claim 10, Miyazaki discloses wherein the base substrate is a color filter substrate or an array substrate (color filter substrate 30, including color layers 32R/G/B).

	Regarding Claim 11, Miyazaki discloses (e.g., the ninth embodiment, illustrated in Figs. 16 and 17 and described in paragraphs [0132]–[0138]) a manufacturing method of a display device, comprising: providing a base substrate 30 (including substrate 31); and forming a plurality of spacers 33 on the base substrate, wherein each of the plurality of spacers has an end facing away from the base substrate (Fig. 15), and the end is provided with a sloping surface (Figs. 16, 17A and 17B); and included angles between the sloping surfaces of the plurality of spacers and the base substrate are all acute angles or are all obtuse angles (Figs. 16 and 17, illustrating an angle formed between the sloping surface and the base substrate, and depending on which direction they are measured from, form either an acute or an obtuse angle).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki.
Regarding Claim 12, Miyazaki discloses forming an alignment layer 35 covering the base substrate and the spacers (Figs. 16 and paragraph [0137]), and performing a friction alignment process along a friction alignment direction on the alignment layer (paragraph [0137], rubbing process), wherein the friction alignment direction of the alignment layer is same as a moving direction of the plurality of spacers relative to a friction device (paragraph [0134], where the moving direction is not explicitly stated, but the rubbing cloth first contacts the lower apex angle to reduce stress, thus suggesting that the moving direction of the friction device is the direction of the arrows in Figs. 17A and 17B; also see Fig. 18 and paragraphs [0139]–[0141]), the forming the plurality of spacers comprises: forming a photoresist layer on the base substrate (paragraph [0135]); performing a gray-tone photolithography process (paragraph [0136], “gradation mask”), wherein an exposure intensity in a partial exposure region corresponding to each of the plurality of spacers decreases gradually or increases gradually along the friction alignment direction of the alignment layer (paragraphs [0135]–[0136]).
Regarding Claim 13, Miyazaki would have rendered obvious wherein the plurality of spacers are formed by using the photoresist layer (paragraphs [0135]–[0136]).
Regarding Claim 19, Miyazaki would have rendered obvious wherein along the friction alignment direction of the alignment layer, a width, which is in a direction perpendicular to the friction alignment direction, of a portion of the sloping surface decreases gradually (Figs. 17 and 18).
Regarding Claim 20, Miyazaki would have rendered obvious wherein the sloping surface is in a shape of a rhombus (where the ninth embodiment describes a 
Regarding Claim 21, Miyazaki would have rendered obvious wherein the sloping surface is in a shape of a triangle (Fig. 17A), the triangle has a vertex and a bottom edge opposite to the vertex (Fig. 17A), and a line connecting the vertex and the bottom edge is perpendicular to the bottom edge and parallel to the friction alignment direction of the alignment layer (Figs. 17A, 17B, and 18), and along the friction alignment direction of the alignment layer, the width, which is in the direction perpendicular to the friction alignment direction, of an entirety of the triangle decreases gradually (Fig. 17A).

Claims 7, 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of U.S. Patent Application Publication No. 2015/0277194 to Saitoh et al.
Regarding Claim 7, Miyazaki does not explicitly disclose wherein the plurality of spacers comprise a plurality of main spacers and a plurality of auxiliary spacers, and a 
Saitoh discloses a display, and teaches including both main spacers 141 and subspacers 142 that are shorter than main spacers 141 in order to improve the strength with respect to a pressing force (e.g., Fig. 8 and paragraph [0105]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Miyazaki, in view of the teachings of Saitoh, such that the plurality of spacers comprise a plurality of main spacers and a plurality of auxiliary spacers, and a height, relative to the base substrate, of each of the plurality of auxiliary spacers is less than a height, relative to the base substrate, of each of the plurality of main spacers
Regarding Claim 8, the combination of Miyazaki and Saitoh would have rendered obvious wherein the heights of the plurality of main spacers are equal to each other, and the heights of the plurality of auxiliary spacers are equal to each other (e.g., Fig. 8 of Saitoh, also where forming the same sets of spacers (main and sub) to be a same shape would have been an obvious design choice to simplify manufacture and produce reliable and predictable results).
Regarding Claim 14, the combination of Miyazaki and Saitoh would have rendered obvious wherein the plurality of spacers comprise a plurality of main spacers and a plurality of auxiliary spacers (Saitoh, Fig. 8 and paragraph [0105] to improve the strength with respect to a pressing force), the partial exposure region comprises a first partial exposure region corresponding to each of the plurality of main spacers and a second partial exposure region corresponding to each of the plurality of auxiliary 
Regarding Claim 16, the combination of Miyazaki and Saitoh would have rendered obvious wherein the photoresist layer is formed by a negative photoresist, the exposure intensity in the first partial exposure region is higher than the exposure intensity in the second partial exposure region, and both the exposure intensity of the first partial exposure region and the exposure intensity of the second partial exposure region gradually increase along the friction alignment direction of the alignment layer (where selecting from available photoresist types, including either positive or negative, would have been obvious to one of ordinary skill in the art at the time of effective filing, and would have achieved predictable results, and when using a negative photoresist, the exposure intensity controls the remaining material for a spacer, and as illustrated in Figs. 17A and 17B of Miyazaki, one of ordinary skill in the art would have adjusted the intensity of exposure to achieve the desired spacer shape).
Regarding Claim 17, the combination of Miyazaki and Saitoh would have rendered obvious wherein the photoresist layer is formed by a positive photoresist, the exposure intensity in the first partial exposure region is lower than the exposure intensity in the second partial exposure region, and both the exposure intensity of the first partial exposure region and the exposure intensity of the second partial exposure region gradually decrease along the friction alignment direction of the alignment layer (where selecting from available photoresist types, including either positive or negative, would have been obvious to one of ordinary skill in the art at the time of effective filing, and would have achieved predictable results, and when using a positive photoresist, the exposure intensity controls the remaining material for a spacer, and as illustrated in Figs. 17A and 17B of Miyazaki, one of ordinary skill in the art would have adjusted the intensity of exposure to achieve the desired spacer shape).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0331271 appears to teach most features recited in the claims, absent claimed sloped surface of the spacers, and should be considered relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871